DAUKSCH, Judge.
This is an appeal from a denial of a petition for writ of prohibition. Based upon the allegations and legal argument in the petition, by which the lower court and we are constrained, we affirm the denial of the petition. We make no ruling regarding any collateral arguments and suppositions posed in the briefs and at oral argument; a court can only consider the remedy sought in the petition, on the grounds alleged in the petition, in making its ruling.
AFFIRMED.
GRIFFIN, J., concurs.
COBB, J., concurs specially with opinion.